Case: 6:18-cv-00277-KKC Doc #: 53 Filed: 01/30/20 Page: 1 of 3 - Page ID#: 758




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION AT LONDON

 STEPHON DONÉ HARBIN, ROBERT                   )
 CALVIN LANGDON, RICHARD LEROY                 )
 PETRO, JR., BONIFACIO R. ALEMAN,              )
 BRYAN LAMAR COMER, ROGER                      )
 WAYNE FOX II, DERIC JAMES                     )
 LOSTUTTER,                                    )
                                               )
                Plaintiffs,                    )
                                               )       Civil No. 6:18-cv-277-KKC
        v.                                     )
                                               )
 ANDY BESHEAR, in his official                 )
 Capacity as Governor of Kentucky,             )
                                               )
                Defendant.                     )
                                               )

   PLAINTIFFS’ MOTION TO DISMISS PLAINTIFFS HARBIN, COMER, AND
                      FOX’S CLAIMS AS MOOT
        On December 12, 2019, Governor Andy Beshear signed an Executive Order

 restoring voting rights to a subset of Kentuckians with felony convictions in their past. See

 Executive Order Number 2019-003 at Exhibit 1. Governor Beshear’s Executive Order
 only applies to people who 1) were convicted of certain felonies in a Kentucky state court

 and 2) have completed the terms of their sentences. That is, the Governor did not restore
 the voting rights of people who were convicted of 1) any felony offense in federal court,

 2) any felony offense in a state other than Kentucky, or 3) a felony offense in Kentucky

 that the Governor chose to exclude from his Executive Order.
        Plaintiffs Stephon Harbin, Bryan Comer, and Roger Fox are eligible to vote under

 Governor Beshear’s Executive Order and, accordingly, Plaintiffs move to dismiss Plaintiffs
 Harbin, Comer, and Fox’s claims from this suit, as their claims are now moot.

        However, the Governor’s Executive Order does not apply to Plaintiffs Robert

 Langdon, Richard Petro, Bonifacio Aleman, and Deric Lostutter, and they remain



                                              1
Case: 6:18-cv-00277-KKC Doc #: 53 Filed: 01/30/20 Page: 2 of 3 - Page ID#: 759




 disenfranchised. Mr. Langdon and Mr. Petro applied for restoration of their voting rights

 during the previous Governor’s administration; those applications are still pending.

        A proposed order is attached as Exhibit 2.


 DATED: January 30, 2020                      Respectfully submitted,

                                              /s/ Michelle E. Kanter Cohen

                                              Ben Carter
                                              Kentucky Bar No. 91352
                                              KENTUCKY EQUAL JUSTICE CENTER
                                              222 South First Street, Ste. 305
                                              Louisville, KY 40202
                                              ben@kyequaljustice.org
                                              Phone: (502) 303-4062

                                              Jon Sherman*
                                              D.C. Bar No. 998271
                                              Michelle Kanter Cohen*
                                              D.C. Bar No. 989164
                                              Massachusetts Bar No. 672792 (inactive)
                                              Cecilia Aguilera*
                                              D.C. Bar No. 1617884
                                              FAIR ELECTIONS CENTER
                                              1825 K St. NW, Suite 450
                                              Washington, DC 20006
                                              jsherman@fairelectionscenter.org
                                              mkantercohen@fairelectionscenter.org
                                              caguilera@fairelectionscenter.org
                                              Phone: (202) 331-0114

                                              Counsel for Plaintiffs

                                              *Admitted Pro Hac Vice




                                             2
Case: 6:18-cv-00277-KKC Doc #: 53 Filed: 01/30/20 Page: 3 of 3 - Page ID#: 760




                             CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of Plaintiffs’ Motion to Dismiss
 Plaintiffs Harbin, Comer, and Fox’s Claims As Moot was served upon the following parties
 via the CM/ECF system on January 30, 2020:

 S. Travis Mayo
 Taylor Payne
 Office of the Governor
 700 Capitol Avenue, Suite 106
 Frankfort, Kentucky 40601
 Travis. Mayo@ky.gov
 Taylor.Payne@ky.gov

 Barry L. Dunn
 Dunn Law PLLC
 2527 Nelson Miller Parkway, Suite 105
 Louisville, KY 40223
 (502) 234-2640
 barry@dunnlawky.com

 Kristin L. Wehking
 Office of Legal Services
 Justice and Public Safety Cabinet
 125 Holmes Street
 Frankfort, KY 40601
 (502) 564-7554
 Kristinl.wehking@ky.gov

                                                    /s/ Michelle E. Kanter Cohen

 January 30, 2020




                                            3
